       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ROY H. JOHNSON, DDS, and WINDY HILL
DENTISTRY, LLC, and D. CASEY HART DDS
P.C., individually and on behalf of all others
similarly situated,
       Plaintiffs,
                                                          Civil Action No.
                       v.
                                                         1:20-cv-02000-SDG
THE HARTFORD FINANCIAL SERVICES
GROUP, INC., et al.,
       Defendants.

                            OPINION AND ORDER

      This matter is before the Court on a motion to dismiss filed by Defendants

Twin City Fire Insurance Company (Twin City) and Hartford Casualty Insurance

Company (HCIC) (collectively, the Writing Defendants) [ECF 44]; a motion to

dismiss filed by Defendants The Hartford Financial Services Group, Inc.; Hartford

Fire Insurance Company; Hartford Accident and Indemnity Company; Hartford

Insurance Company of the Southeast; Hartford Underwriters Insurance Company;

Hartford Insurance Company of the Midwest; Hartford Insurance Company of

Illinois; Sentinel Insurance Company, Ltd.; and Property and Casualty Insurance

Company of Hartford (collectively, the Non-Writing Defendants) [ECF 45]; and a

motion to dismiss the nationwide and non-Georgia state subclass claims by the
         Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 2 of 23




Writing Defendants [ECF 46]. For the following reasons, and with the aid of oral

argument, the Writing Defendants’ initial motion is GRANTED and all other

motions are DENIED AS MOOT.

I.     BACKGROUND1

       Plaintiff Roy H. Johnson, DDS is a dentist in Cobb County, Georgia who

owns and practices at Plaintiff Windy Hill Dentistry, LLC (Windy Hill).2

Plaintiff D. Casey Hart DDS, P.C. (Casey Hart), is also a dental office in Cobb

County.3 Defendants are issuers of business insurance policies.4 Johnson and

Windy Hill purchased a business insurance policy, No. 20 SBW AM7715 DV, from

Twin City with a policy period running from June 27, 2019 through June 27, 2020

(the Windy Hill Policy).5 Casey Hart purchased a substantially similar business

insurance policy, No. 20 SBW EZ4000 DV, from HCIC with a policy period

running from September 1, 2019 through September 1, 2020 (the Casey Hart


1    The Court treats the following allegations as true for the purpose of this Order.
     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
     to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
     inferences therefrom are construed in the light most favorable to the
     plaintiff.”).
2    ECF 34, ¶ 30.
3    Id. ¶ 32.
4    Id. ¶¶ 19–25.
5    Id. ¶ 31. See also ECF 34-1 (Windy Hill Policy).
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 3 of 23




Policy).6 Although issued by two different entities, the pertinent language of the

two policies is identical.7

      Relevant here, the Policies contain two provisions in which the Writing

Defendants agreed to provide coverage. First, the Writing Defendants agreed to a

“Business Income Loss” provision to pay “for direct physical loss of or physical

damage to Covered Property at the premises described in the Declaration . . .

caused by or resulting from a Covered Cause of Loss.”8 Second, the Policies

contain a “Civil Authority” provision in which the Writing Defendants agreed to

pay “the actual loss of Business Income you sustain when access to your

‘scheduled premises’ is specifically prohibited by order of a civil authority as the

direct result of a Covered Cause of Loss to property in the immediate area of your

‘scheduled premises.’”9




6   ECF 34, ¶ 33. See also ECF 34-3 (Casey Hart Policy). The Court refers to the
    Windy Hill Policy and Casey Hart Policy collectively as the “Policies.”
7   ECF 34, ¶ 34.
8   ECF 34-1, at 26. For ease of reference, although referring to the Policies
    cumulatively, the Court cites to the specific provisions contained in the Windy
    Hill Policy.
9   Id. at 36. The terms “you” and “your” as used in the Policies refer to
    Johnson/Windy Hill and Casey Hart, respectively.
         Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 4 of 23




       In late-2019, a severe respiratory disease caused by the novel coronavirus

SARS-CoV-2—colloquially known as COVID-19—emerged and was thrust to the

forefront of global consciousness. It is an impossible task to cogently articulate the

scope of COVID-19; it is not an exaggeration that the grave risks posed by COVID-

19 have radically altered many aspects of daily life across the globe. As a general

timeline, on March 11, 2020, the World Health Organization declared COVID-19 a

global pandemic.10 On March 13, 2020, President Donald Trump declared the

outbreak of COVID-19 to be a national emergency.11 In an attempt to slow the

uncontrolled spread of this novel virus, many federal, state, and local

governments took drastic action by implementing or recommending certain

restrictions for individuals and businesses.12 Most states issued some form of a

shelter-in-place order.13 For example, on March 14, 2020, Georgia Governor Brian

Kemp declared a Public Health State of Emergency.14 On April 2, 2020, Governor

Kemp issued an Executive Order providing that “all residents and visitors of the

State of Georgia are required to shelter in place within their homes or places of


10   ECF 34, ¶ 44.
11   Id. ¶ 48.
12   Id. ¶¶ 45, 49.
13   Id. ¶ 50.
14   Id. ¶ 55.
         Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 5 of 23




residence . . . taking every possible precaution to limit social interaction to prevent

the spread or infection of COVID-19 to themselves or any other person.”15

       As a practical matter, the person-to-person transmission of COVID-19 poses

special challenges to the dental industry. On March 18, 2020, the Centers for

Medicare and Medicaid Services (CMS) recommended that all medical

providers—including dentists—immediately delay all elective surgeries and all

non-essential        medical,   surgical,   and    dental    procedures.16     Similar

recommendations were subsequently issued by other entities specifically

governing dental practices, such as the American Dental Association (ADA) and

American Medical Association (AMA).17 Additionally, the Centers for Disease

Control (CDC) issued guidance recommending the postponement of all elective

and routine medical procedures, including dental.18

       As a result of the widespread proliferation of COVID-19, Governor Kemp’s

Executive Order, and recommendations from various governing entities, Plaintiffs

decided to suspend or substantially reduce their dentistry practices.19 As a result,


15   ECF 34, ¶ 55. See also ECF 44-2 (Executive Order).
16   ECF 34, ¶ 56.
17   Id. ¶¶ 57–59.
18   Id. ¶ 59.
19   Id. ¶ 64.
            Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 6 of 23




Plaintiffs have suffered monetary losses .20 They made claims with the Writing

Defendants under the Policies for those losses, but have been denied coverage.21

           Johnson and Windy Hill initiated this putative class action on May 8, 2020.22

On July 9, 2020, Plaintiffs filed their Amended Complaint, adding Casey Hart as a

named Plaintiff.23 Plaintiffs assert four claims against Defendants for breach of

contract (Counts I–III) and declaratory judgment (Count IV).24 In addition to their

individual claims, Plaintiffs seek to represent a nationwide class—or in the

alternative, state-based subclasses—of individuals who purchased business

insurance policies from Defendants; were subject to federal, state, or other

directives to limit, suspend, or temporarily close their practices; but not

reimbursed for their covered losses.25 Defendants have filed three separate

motions to dismiss.26 On December 21, 2020, the Court heard oral argument from

the parties on all outstanding motions.




20   Id. ¶ 65.
21   Id.
22   ECF 1.
23   ECF 34.
24   Id. ¶¶ 109–42.
25   Id. ¶¶ 94–108.
26   ECF 44; ECF 45; ECF 46.
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 7 of 23




II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) provides for the dismissal of a

complaint that fails to state a claim upon which relief can be granted. Fed. R. Civ.

P 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). A claim is facially plausible if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      This pleading standard “does not require detailed factual allegations,” but

“requires    more     than     unadorned,      the-defendant-unlawfully-harmed-me

accusations.” McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018)

(quoting Iqbal, 556 U.S. at 678) (brackets omitted). A complaint providing “mere

‘labels and conclusions,’ ‘formulaic recitations of the elements of a cause of action,’

or ‘naked assertions devoid of further factual enhancement’” will not suffice.

Kinsey v. MLH Fin. Servs., Inc., 509 F. App’x 852, 853 (11th Cir. 2013) (quoting Iqbal,

556 U.S. at 678). Although the “plausibility standard is not akin to a probability
          Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 8 of 23




requirement at the pleading stage,” it demands “enough fact[s] to raise a

reasonable expectation that discovery will reveal evidence of the claim.”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)

(citing Twombly, 550 U.S. at 556).

III.     DISCUSSION

         a.     The Writing Defendants’ Motion to Dismiss

         In the Amended Complaint, Plaintiffs allege the circumstances caused by

COVID-19 triggered the Writing Defendants’ obligation to provide coverage

under the Business Income Loss and Civil Authority provisions of the Policies.

The Writing Defendants, conversely, argue Plaintiffs have failed to state a facially

plausible claim under either provision.

         Under Georgia law, insurance contracts “are interpreted by ordinary rules

of contract construction.”27 Boardman Petrol., Inc. v. Federated Mut. Ins. Co., 269 Ga.

326, 327 (1998). The “[c]onstruction and interpretation of an insurance contract are

matters of law for the court.” Landmark Am. Ins. Co. v. Khan, 307 Ga. App. 609, 612

(2011). “The cardinal rule of contractual construction is to ascertain the intent of




27     The parties agree that Georgia substantive law governs the dispute at this stage
       [ECF 44-1, at 9 n.3].
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 9 of 23




the parties.” Knott v. Knott, 277 Ga. 380, 381 (2003) (citing O.C.G.A. § 13-2-3).

Contract interpretation requires three steps:

             First, the trial court must decide whether the language is
             clear and unambiguous. If it is, the court simply enforces
             the contract according to its clear terms; the contract
             alone is looked to for its meaning. Next, if the contract is
             ambiguous in some respect, the court must apply the
             rules of contract construction to resolve the ambiguity.
             Finally, if the ambiguity remains after applying the rules
             of construction, the issue of what the ambiguous
             language means and what the parties intended must be
             resolved by a jury.

City of Baldwin v. Woodard & Curran, Inc., 293 Ga. 19, 30 (2013).

      An insurance contract is considered ambiguous “only if its terms are subject

to more than one reasonable interpretation.” State Farm Mut. Auto. Ins. Co. v. Staton,

286 Ga. 23, 25 (2009) (“The policy should be read as a layman would read it and

not as it might be analyzed by an insurance expert or an attorney.”). Put another

way, “[w]here the terms are clear and unambiguous, and capable of only one

reasonable interpretation, the court is to look to the contract alone to ascertain the

parties’ intent.” Boardman, 269 Ga. at 328. Although the insurance contract should

“be read in accordance with the reasonable expectations of the insured where

possible”—id.—the Court has no more right to afford the contract a “strained

construction to make the policy more beneficial by extending the coverage

contracted for than [it] would have had to increase the amount of the insurance.”
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 10 of 23




Ga. Farm Bureau Mut. Ins. Co. v. Smith, 298 Ga. 716, 721 (2016) (internal quotation

marks omitted) (citation omitted). See also Henry’s La. Grill, Inc. v. Allied Ins. Co. of

Am., No. 1:20-cv-2939-TWT, 2020 WL 5938755, at *3 (N.D. Ga. Oct. 6, 2020)

(“Georgia courts will not strain to extend coverage where none was contracted or

intended.”); Staton, 286 Ga. at 25 (“[T]his court may not strain the construction of

the policy so as to discover an ambiguity. . . . [T]he rule of liberal construction of

an insurance policy cannot be used to create an ambiguity where none, in fact,

exists.”).

                  i.   Business Income Loss Coverage

        Plaintiffs first allege that the Writing Defendants owed them a duty to

provide coverage under the Business Income Loss provision in the Policies. In that

provision, the Writing Defendants agreed to “pay for direct physical loss of or

physical damage to Covered Property at the premises described in the

Declarations . . . caused by or resulting from a Covered Cause of Loss.”28 They also

agreed to “pay for the actual loss of Business Income you sustain due to the

necessary suspension of your ‘operations’ during the ‘period of restoration.’”29




28   ECF 34-1, at 26 (emphasis added).
29   Id. at 35.
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 11 of 23




The Writing Defendants argue that the claim must be dismissed because Plaintiffs

cannot allege a “direct physical loss of or physical damage to” their dental offices.

      The term “direct physical loss of or physical damage to” is not defined in

the Policies. But that does not necessarily create an ambiguity; an undefined

contract term “must be afforded its literal meaning,” as “plain[,] ordinary words

[are] given their usual significance.” Unified Gov’t of Athens-Clarke Cnty. v. McCrary,

280 Ga. 901, 903 (2006). According to the Georgia Court of Appeals, the term

“direct physical loss or damage to” in an insurance policy “contemplates an actual

change in insured property then in a satisfactory state, occasioned by accident or

other fortuitous event directly upon the property causing it to become

unsatisfactory for future use or requiring that repairs be made to make it so.”

AFLAC Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 308 (2003) (collecting cases)

(emphasis added). When these terms are employed, “coverage is predicated upon

a change in the insured property resulting from an external event rendering the

insured property, initially in a satisfactory condition, unsatisfactory.” Id.

Relying on AFLAC, courts in this district have refused to “expand ‘direct physical

loss’ to include loss-of-use damages when the property has not been physically

impacted in some way.” Ne. Ga. Heart Ctr., P.C. v. Phoenix Ins. Co., No. 2:12-cv-

00245-WCO, 2014 WL 12480022, at *6 (N.D. Ga. May 23, 2014) (“To do so would
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 12 of 23




be equivalent to erasing the words ‘direct’ and ‘physical’ from the policy.”).

See Henry’s La. Grill, 2020 WL 5938755, at *4 (relying on AFLAC and holding insurer

not required to provide coverage under similar facts). See also Mama Jo’s Inc. v.

Sparta Ins. Co., 823 F. App’x 868, 879 (11th Cir. 2020) (citing AFLAC and holding

that, “under Florida law, an item or structure that merely needs to be cleaned has

not suffered a ‘loss’ which is both ‘direct’ and ‘physical’”).

      More specifically, a litany of federal and state courts across the country

interpreting similar policy language have roundly dismissed COVID-19-related

insurance cases for failure to allege that the covered properties sustained any

physical damage. E.g., El Novillo Rest. v. Certain Underwriters at Lloyd’s, London,

No. 1:20-cv-21525-UU, 2020 WL 7251362, at *6 (S.D. Fla. Dec. 7, 2020) (collecting

cases); Hillcrest Optical, Inc. v. Cont’l Cas. Co., No. 1:20-cv-275-JB-B, 2020 WL

6163142, at *7 (S.D. Ala. Oct. 21, 2020) (“[S]everal courts have recently decided that

absent allegations of some tangible alteration to property, litigants have suffered

no direct physical loss of property in other business interruption disputes arising

consequent to COVID-19 closure orders.”) (collecting cases); Oral Surgeons, P.C. v.

Cincinnati Ins. Co., No. 4-20-cv-222-CRW-SBJ, 2020 WL 5820552, at *1 (S.D. Iowa

Sept. 29, 2020) (dismissing claim because plaintiff “does not allege any such

‘physical’ or ‘accidental’ loss, but instead contends its loss was caused by the
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 13 of 23




COVID-19 coronavirus and the government actions to suspend temporarily non-

emergency dental procedures”); Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20

CV 2160, 2020 WL 5630465, at *2 (N.D. Ill. Sept. 21, 2020) (“The critical policy

language here—’direct physical loss’—unambiguously requires some form of

actual, physical damage to the insured premises to trigger coverage.”).30

        Plaintiffs here posit that the “uncontained proliferation of a deadly virus”—

COVID-19—which is “highly communicable and resilient [in] nature” must be

present in their dental offices, thus demonstrating an external force exacting a

direct change on the properties that renders them unsatisfactory.31 Put another

way, “[i]t is the infiltration and proliferation of the virus which caused a ‘physical

loss of or damage to’ the premises.”32 Plaintiffs pose the following sequence:

                  [P]rior to the COVID-19 pandemic, the walls, doors,
                  windows, and other external and internal physical
                  barriers were an effective means of curbing the spread of
                  infectious diseases. COVID-19 spreads rapidly
                  regardless of physical barriers, and once inside a
                  building, it can remain viable for hours. The highly
                  communicable and resilient nature of COVID-19 renders
                  the very walls, doors, windows, and other external and
                  internal physical barriers unsatisfactory for one of their


30   See also ECF 67, at 6 (listing 22 cases dismissing COVID-related insurance
     disputes); ECF 77 (listing 27 more recently decided cases).
31   See ECF 63, at 14.
32   Id. at 15.
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 14 of 23




              most elementary purposes—preventing the spread of
              disease.33

Plaintiffs’ argument is flawed for two reasons.

       First, Plaintiffs have not alleged that the COVID-19 virus caused any physical

damage to the properties. Plaintiffs do not allege any tangible alteration to a single

physical edifice or piece of equipment located in or around their dental offices.

Plaintiffs have likewise not alleged that COVID-19 induced a detrimental change

to the property’s operational capabilities. By all accounts, the structural integrity

of the dental offices’ “walls, doors, windows, and other external and internal

physical barriers” remain entirely unscathed despite the proliferation and

persistence of COVID-19. Any “actual change” is instead premised on the

omnipresent specter of COVID-19, a generalized “alteration” experienced by

every home, office, or business that welcomes individuals into an indoor setting

across the globe. But absent from the Amended Complaint are any allegations that

Plaintiffs’ offices have sustained any modicum of physical damage that renders

them unsatisfactory in any way. To accept Plaintiffs’ broad interpretation of the

Policies’ language at face value would be to render the term “physical” a nullity,

a result directly counter to Georgia law. Ace Am. Ins. Co. v. Wattles Co., 930 F.3d



33   Id. at 14 (citations omitted).
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 15 of 23




1240, 1261 (11th Cir. 2019) (“Georgia law prefers a construction that will not render

any of the policy provisions meaningless or mere surplusage.”) (quoting Nat’l Cas.

Co. v. Ga. Sch. Boards Ass’n-Risk Mgmt. Fund, 304 Ga. 224, 227 (2018)). As Chief

Judge Thomas W. Thrash of this Court aptly noted in dismissing a substantially

similar argument, “[t]his interpretation of the contractual language exceeds any

reasonable bounds of possible construction, pushing the words individually and

collectively beyond what any plain meaning can support.” Henry’s La. Grill, 2020

WL 5938755, at *4.

       Second, even if the Court eschewed the physical damage requirement and

considered the mere presence of COVID-19 enough to cause “direct physical loss

of or physical damage to” the offices, Plaintiffs still have not stated a facially

plausible claim. In the Amended Complaint, Plaintiffs aver that “[t]he presence of

COVID-19 is the cause of ‘direct physical loss’ and ‘physical damage’ to [their]

premises.”34 But critically, beyond this conclusory statement the Amended

Complaint does not allege that COVID-19 ever actually entered into the dental

offices. The Amended Complaint likewise does not point to any instance of an

employee or patient contracting the virus where it was traced to the properties.




34   ECF 34, ¶ 82.
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 16 of 23




Nor do Plaintiffs present the Court with a reliable method for determining if the

virus could be detected in the offices. They instead rely solely on speculation:

i.e., due to the exceedingly high number of COVID-19 cases in Georgia and ease of

person-to-person transmission during the relevant time period, COVID-19 must

have somehow found its way into the offices.35 The Court does not discount that

this could, theoretically, be true. Neither does the Court take lightly the dangers

presented by COVID-19, as well as the exponential growth of cases present in

Georgia and this district. But the law is clear: Plaintiffs cannot rely on conjecture

and speculation to survive a motion to dismiss. Twombly, 550 U.S. at 555

(“Factual allegations must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true.”). See

also Uncork & Create LLC v. Cincinnati Ins. Co., No. 2:20-cv-00401, 2020 WL 6436948,

at *5 (S.D. W. Va. Nov. 2, 2020) (dismissing COVID-19-related insurance case and

stating, “nor [does] the instant case[ ] involve actual allegations of employees or

patrons with infections traced to the business.”); Henry’s La. Grill, 2020 WL



35   See, e.g., ECF 63, at 15 (“As the pandemic roared through the United States and
     Georgia, it was not a question of whether COVID-19 might be present at the
     premises. . . . Because of the inherent nature and risks of COVID-19, the virus
     could certainly be physically present at the premises, infiltrating the interior
     offices and equipment used by Plaintiffs to practice dentistry.”)
     (emphasis added).
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 17 of 23




5938755, at *4 (dismissing COVID-19-related insurance case and stating, “Plaintiffs

repeatedly note that COVID-19 has never been identified on the premises.

Therefore, no physical change as a result of the virus’ presence can be argued

here.”) (citation omitted); Malaube, LLC v. Greenwich Ins. Co., No. 20-22615-CIV,

2020 WL 5051581, at *7 (S.D. Fla. Aug. 26, 2020) (dismissing COVID-19-related

insurance case and stating, “[p]laintiff has not alleged any physical harm. There is

no allegation, for example, that COVID-19 was physically present on the

premises.”).

       In sum, the Court finds that the Writing Defendants did not owe Plaintiffs

an obligation to provide coverage under the Business Income Loss provision.

               ii.   Civil Authority Coverage

       Plaintiffs also allege the Writing Defendants owed them a duty to provide

coverage under the Civil Authority provisions in the Policies. In those provisions,

the Writing Defendants agreed to pay “the actual loss of Business Income you

sustain when access to your ‘scheduled premises’ is specifically prohibited by

order of a civil authority as the direct result of a Covered Cause of Loss to property

in the immediate area of your ‘scheduled premise.’”36 Plaintiffs allege the




36   ECF 34-1, at 36 (emphasis added).
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 18 of 23




circumstances necessitating a suspension or reduction of their businesses

triggered coverage under this provision. The Writing Defendants disagree and

argue that (1) Plaintiffs have not alleged any direct physical loss to their property,

and (2) even if they had, Plaintiffs have not alleged they were “specifically

prohibited” from accessing their properties.

      At the starting gate, the Court has already found that Plaintiffs have not

plausibly alleged any “direct physical loss of or physical damage to” their dental

offices. This alone is fatal to their claim under the Civil Authority provision. Even

assuming Plaintiffs’ had plausibly alleged a physical loss, the claim would still

have to be dismissed. Again, Chief Judge Thrash’s analysis in Henry’s Louisiana

Grill is instructive on this point:

             Plaintiffs have not pleaded sufficient facts to
             demonstrate coverage under the Civil Authority
             provision. The provision contains several clear
             conditions precedent for coverage. First, the Plaintiffs
             have pleaded no facts regarding a civil authority’s action
             that prohibited access to the premises. The Governor’s
             Executive Order had no substantive provisions limiting
             access to private businesses or their operations. While the
             Order could be read as “advising” residents to stay
             home, the Order itself does not represent an action to
             prohibit access to the described premises. And the
             Plaintiffs point to no other action by a civil authority that
             could have prohibited access to their [premises] at the
             time of the closure. Second, the Plaintiffs pleaded no facts
             that the areas “immediately surrounding” the damaged
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 19 of 23




             properties were blocked by the civil authority. In fact, the
             Plaintiffs do not identify any particular property around
             their premises which was damaged by COVID-19 or had
             its access restricted by a civil authority.

2020 WL 5938755, at *6 (citation omitted).

       This rationale likewise applies to this case. It is clear from Plaintiffs’

Amended Complaint and cited civil authorities that they have never been

specifically prohibited from accessing their dental offices or from offering limited

procedures during the COVID-19 pandemic. For example, the allegations in the

Amended Complaint demonstrate that the guidance issued by the ADA, AMA,

CDC, and CMA did not constitute orders; they were recommendations that health

care providers—including dentists—cancel or postpone elective and non-

emergency services in an effort to mitigate the spread of COVID-19.37 But Plaintiffs

do not allege these recommendations prevented them from performing essential

dental services. Likewise, there is no allegation that these recommendations

barred them from physically accessing their properties.

       Plaintiffs’ reliance on Governor Kemp’s Executive Order fares no better.

In relevant part, it ordered:

             That all residents and visitors of the State of Georgia are
             required to shelter in place within their homes or places


37   ECF 34, ¶¶ 55–60.
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 20 of 23




                 of residence, meaning remaining in their place of
                 residence and taking every possible precaution to limit
                 social interaction to prevent the spread or infection of
                 COVID-19 to themselves or any other person.38

The Executive Order, however, contained specific exceptions critical to this case.

First, it exempted residents that are “part of the workforce for Critical

Infrastructure and are actively engaged in the performance of, or travel to and

from, their respective employment.”39 The Executive Order defined “Critical

Infrastructure” as the entities identified by the U.S. Department of Homeland

Security (DHS) as “essential critical infrastructure.”40 The DHS guidance, in turn,

specifically identified “dentists” as “essential critical infrastructure workers.”41

Thus, according to the terms of the Executive Order, Plaintiffs were not only able

to physically access their property, but were permitted to remain open and serve

their patients, subject to certain limitations and restrictions.

        Even if the Court did not consider Plaintiffs part of the “Critical

Infrastructure,” the Executive Order also made an allowance for individuals to

“engage[ ] in the performance of, or travel to and from, the performance of



38   ECF 44-2, at 3.
39   Id. at 4.
40   Id. at 6.
41   ECF 44-3, at 6 (DHS Guidance dated Mar. 9, 2020).
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 21 of 23




Minimum Basic Operations for a business . . . not classified as Critical

Infrastructure.”42 The Executive Order provided a list of activities that constituted

“Minimum Basic Operations,” which included the “minimum necessary activities

to maintain the value of a business” and “remaining open to the public subject to

the restrictions of this Order.”43 This too demonstrates that Plaintiffs were not

entirely precluded from treating patients or specifically prohibited from accessing

their properties.

       At bottom, the Court is sympathetic to Plaintiffs’ hardships and losses

caused by COVID-19. As a matter of public health and community well-being, the

Court commends Plaintiffs’ decision to suspend or reduce their practices in an

effort to decrease the virus’s spread. However, the Court is prohibited by Georgia

law from so liberally construing an insurance policy to provide coverage in

instances where none was intended. Plaintiffs’ factual allegations simply do not fit

within the plain, unambiguous language employed in the Policies as to trigger

coverage. As Defendants’ counsel aptly noted during oral argument, COVID-19

hurts people, not property. Therefore, the Amended Complaint cannot survive the

motion to dismiss.


42   ECF 44-2, at 4.
43   Id. at 4–5.
        Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 22 of 23




              iii.   The Remaining Motions

       Both the Writing and Non-Writing Defendants have filed other currently

pending dispositive motions. In their motion to dismiss the Amended Complaint,

the Writing Defendants aver that a grant of that motion would obviate the need

for the Court to reach the remaining motions.44 During oral argument Plaintiffs’

counsel conceded this point, and the Court agrees. Since Plaintiffs have failed to

plausibly allege that the Writing Defendants owed an obligation to provide

coverage under the Policies, the Amended Complaint must be dismissed in its

entirety. The Court need not reach the arguments asserted in the separate motions,

which are denied as moot.




44   ECF 44-1, at 11 n.5.
       Case 1:20-cv-02000-SDG Document 73 Filed 01/04/21 Page 23 of 23




IV.   CONCLUSION

      The Writing Defendants’ motion to dismiss [ECF 44] is GRANTED. The

Non-Writing Defendants’ motion to dismiss [ECF 45] and the Writing Defendants’

motion to dismiss certain class claims [ECF 46] are DENIED AS MOOT. Plaintiffs’

claims are DISMISSED WITH PREJUDICE. The Clerk of Court is DIRECTED to

close this case.

      SO ORDERED this the 4th day of January 2021.


                                                  Steven D. Grimberg
                                            United States District Court Judge
